Citation Nr: 0203700	
Decision Date: 04/23/02    Archive Date: 05/02/02

DOCKET NO.  99-24 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for malaria.


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
January 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Portland Regional Office 
(RO), which denied service connection for malaria.  

In February 2001, the Board remanded this case for further 
development of the evidence, which was completed 
satisfactorily.  See Stegall v. West, 11 Vet. App. 268 
(1998).  By May 2001 decision, the RO again denied service 
connection for malaria; this issue is again before the Board 
for review.  

It is noted that the veteran requested and was scheduled for 
a hearing before a member of the Board at the RO in February 
2000.  While he was notified of the time and date of the 
hearing by mail sent to his last known address, he failed to 
appear for that hearing and neither furnished an explanation 
for his failure to report nor requested a postponement or 
another hearing.  Under 38 C.F.R. § 20.704(d) (2001), if an 
appellant fails to report for a scheduled hearing and has not 
requested a postponement, the case will be processed as 
though the request for a hearing was withdrawn.  


FINDING OF FACT

The veteran is not currently shown by competent medical 
evidence to have malaria.


CONCLUSION OF LAW

A malaria-related disability was not incurred or aggravated 
during the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 1153, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.1(m), 3.6, 3.303, 3.306 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West Supp. 2001).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record on which 
to decide the veteran's claim.  The Board is unaware of, and 
the veteran has not identified, any additional evidence 
necessary to make an informed decision on this issue.  Thus, 
the Board believes that all relevant evidence which is 
available has been obtained with regard to this matter.  The 
veteran, moreover, has been accorded ample opportunity to 
present evidence and argument, including testimony at a 
personal hearing before a member of the Board.  However, he 
failed to appear for his scheduled hearing.  Furthermore, he 
has been notified of the evidence necessary to establish the 
benefit sought.  Thus, the Board concludes that VA's 
statutory duty to assist him has been satisfied.

Factual Background 

The veteran served in combat overseas during World War II, 
and participated in the "China Offensive and Defensive;" 
his military decorations include the Purple Heart Medal and 
Asiatic-Pacific Service Medal.  

In February 1999, the veteran filed a claim of service 
connection for malaria.  In May 1999, he indicated that he 
contracted malaria in late 1944 and that he still suffered 
from it.  

The claims file contains another written statement dated in 
May 1999 apparently written by the veteran's son which 
indicates that the veteran contracted malaria during World 
War II and that he has suffered relapses since that time.  In 
June 1999, the veteran's wife indicated that malaria still 
affected his health.

By September 1999 decision, the RO denied service connection 
for malaria.  In his notice of disagreement filed later that 
month, he stated that he became ill with malaria in China in 
1944.  In his December 1999 substantive appeal, he stated 
that he should have been hospitalized for malaria but that he 
could not be hospitalized because the hospital was evacuated.  
He also recounted that because there was no quinine, he was 
given alternative medication.  Further, he asserted that he 
was hospitalized for malaria in early 1950.  

In January 2000, he again stated that he became very ill with 
malaria in 1944.  He indicated that he had to drive a truck 
when still sick, while in China.  

In February 2001, the Board remanded this case for a 
diagnosis and medical opinion regarding the veteran's 
malaria.  The Board also asked the RO to make further efforts 
to locate service medical records.  No such records could be 
found, and a notation in the claims file reflected that his 
records were destroyed by fire.

On October 2001 VA medical examination, the veteran recounted 
the history of his in-service illness and told the examiner 
that he was hospitalized in 1950 with fever and chills and 
thought he had malaria.  However, he was told that he had the 
flu.  The veteran expressed concern about morning headaches 
and his wife stated that he appeared flushed and feverish at 
times.  He only noted fever once or twice a year, and he 
reported no documented positive malaria smears.  The examiner 
diagnosed a possible history of malaria in the 1940s.  
According to the examiner, his current symptoms of headaches 
and short-term memory loss were not secondary to malaria.  A 
malaria smear was reported to be negative.  

Law and Regulations 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (2001).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In this case, the Board first notes that the veteran is a 
combat veteran.  Combat veterans are afforded special 
consideration and are given the benefit of the doubt in 
disability cases, i.e., in the case of any veteran who 
engaged in combat with the enemy in active service, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service incurrence if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service, and, to that end, 
every reasonable doubt shall be resolved in favor of the 
veteran.  See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(d); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).

Where a claim involves a combat veteran, Collette and Caluza 
v. Brown, 7 Vet. App. 498 (1995), correct application of 
38 U.S.C.A. § 1154(b) requires a three-step, sequential 
analysis: (1)  Has the claimant produced "satisfactory lay 
or other evidence of such injury or disease."  
"Satisfactory evidence" is defined as "credible evidence 
that would a allow a reasonable fact finder to conclude that 
the alleged injury or disease was incurred in or aggravated 
by the veteran's combat service"; (2)  Is the proffered 
evidence "consistent with the circumstances, conditions, or 
hardships of such service"; and (3) Once these first two 
steps are met, the Secretary will accept the combat veteran's 
evidence as sufficient proof of service incurrence, even if 
no official record of such incurrence exists, unless the 
government can meet the burden of showing "clear and 
convincing evidence to the contrary."  Only in the third 
step may contrary evidence, such as a Report of Medical 
Examination at Separation, be brought into play.  Collette, 
82 F.3d at 393.  

It must be noted however that the presumption under 
38 U.S.C.A. § 1154(b) deals only with the question of whether 
a particular disease or injury occurred in service, that is, 
what happened then, and not the question of either current 
disability or nexus to service, as to both of which competent 
medical evidence is generally required.  In short, the above-
cited provisions do not presumptively establish service 
connection for a combat veteran; rather, they relax the 
evidentiary requirements for determining what happened in 
service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
see also Wade v. West, 11 Vet. App. 302 (1998).  

As noted above, the veteran served in combat during a period 
of war.  As such, the Board will accept as proof of in-
service incurrence satisfactory lay or other evidence.  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  See Collette, 
supra.

A claim of service connection for a disability must be 
accompanied by medical evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C.A. § 1110 requires current symptomatology at the 
time the claim is filed in order for a veteran to be entitled 
to compensation); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of 
a present disability for VA compensation purposes).  

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 C.F.R. § 3.102 (2001).  When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails.  
Gilbert v. Derwinski, 1 Vet. App.49 (1990); see also Ortiz v. 
Principi; No. 01-7006 (Fed. Cir. Dec. 17, 2001) (the benefit 
of the doubt rule applies only when the positive and negative 
evidence renders a decision too close to call).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Analysis

The veteran is seeking service connection for malaria; 
however, in order for service connection to be granted, there 
must be a showing of a currently-diagnosed disability.  See 
38 C.F.R. § 3.303; Gilpin, supra; Moreau, supra.  The medical 
evidence of record indicates that he does not currently 
suffer from malaria.  On October 2001 VA medical examination, 
the examining physician found neither malaria nor residuals 
thereof.  Moreover, no other competent medical evidence of 
record points to a diagnosis of malaria.  As the veteran is 
not shown to currently have malaria, service connection must 
be denied.  Id.  

The Board recognizes that the veteran may well have had 
malaria in service, and that he is sincere in his belief that 
he now has residuals of malaria.  However, a currently-
diagnosed disability is necessary for a grant of service 
connection.  Id.  Hence, the Board emphasizes that, while the 
veteran's service medical records are unavailable, such fact 
is nonprejudicial in this case as no trace of malaria was 
found on recent medical examination.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

In conclusion, the preponderance of the competent medical 
evidence of record establishes that the veteran does not 
currently suffer from malaria.  A veteran is entitled to the 
benefit of the doubt when the evidence is in relative 
equipoise; however, in this case, the preponderance of the 
evidence weighs against this claim as it is amply 
demonstrated that the veteran does not now suffer from the 
disability for which he is seeking service connection.  


ORDER

Service connection for malaria is denied.


		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

